Title: To Thomas Jefferson from Edmond Charles Genet, 6 September 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Mr.
 Newyork le 6. 7bre. 1793.
 
Je viens De Decouvrir la plus affreuse conspiration qui ait été formée contre le Succès Des armées de la republique francaise. Je viens de Decouvrir tous les fils et toutes les preuves De la trame infernale qui, depuis deux mois, tenait dans vos ports l’escadre françhise dans un etat de nullité; De cette trame qui menaçait non Seulement la Sûreté De nos vaisseaux, mais encore celle De nos possessions coloniales. Les traitres galbaut tangui et plusieurs autres scelerats, non contents D’avoir fait verser à St. Domingue le Sang d’un peuple immense, non contents D’y avoir causé à la republique la perte D’un milliard, concertaient ici, à baltimore, et à philadelphie le projet de faire concourir nos forces à l’affreux plan que meditaient des hommes que leurs crimes ont fait chasser De leur patrie, De retourner à St. Domingue pour y renouveller les horreurs et les massacres qu’ils y ont déjà fait commettre. J’ai été informé que le Succès que Se promettaient les colons de ce plan n’était rien moins que fondé, ainsi que l’avait été celui dont on vient de tenter l’execution aux îles du vent, Sur l’alliance qu’on Se proposait De faire avec les ennemis, actuellement en guerre avec la republique, les anglais, et les espagnols.
La france, Monsieur, Dans Des circonstances pareilles, a exigé, en europe, Des puissances qui l’avoisinent, qu’elles S’opposassent à tout préparatif qui pourroit Se faire chez elles, par les emigrés, contre Sa Sûreté. Elle espère d’un gouvernement ami et allié qu’il Suffira de lui Denoncer les complots qui Se forment contr’elle Sur Son propre territoire, pour obtenir de lui tous les moyens propres à les déjouer. J’ai effectué le Desarmement Du vaisseau qui etait dans l’etat De la rebellion la plus allarmante: mais les éxcitateurs Se Sont enfuis, et j’apprends qu’ils Se repandent Sur le continent où ils ne peuvent être que très nuisibles, tant à la tranquillité du pays qu’aux interets de leur patrie. Je
 
demande en conséquence au gouvernement fédéral de prendre les mesures les plus actives et les plus efficaces pour les faire arreter et prévenir ainsi les attentats aux quels ils pourraient Se porter.
Le gouverneur et les magistrats De New york ont delivré des Warrants contre tangui galbaut conscience et bonne: mais l’un et l’autre ont echappé à l’activité des personnes envoyées pour les arreter. Les traitres fuyent le Supplice qui était reservé à leurs forfaits et sans doute ils vont S’occuper de nouveaux moyens d’executer les complots qu’ils ont formé contre la france. J’ai des renseignemens positifs qu’ils Sont encore Sur les terres des etats unis, et comme l’effet des Warrants de New york Se borne aux limites de cet etat, je Demande Specialement au gouvernement fédéral, contre les nommés galbaut, tangui, conscience, et bonne, dont je joins ici le Signalement, des ordres d’arrestation dont l’effet puisse S’étendre à toute la partie Du continent Dépendante des etats unis. Je lui Demande encore d’exercer la Surveillance la plus active Sur les complots que je lui dénonce.
Puisse cet acte eclatant, ne laissant pas de doute Sur la Sincerité Des voeux que fait le gouvernement des etats unis pour les Succès De la republique françhise, faire trembler tous les traitres que mon éstime pour votre pays m’a fait peut être trop mépriser et qui se servent de l’accès que leur offre la bonté et l’hospitalité de votre nation pour conspirer dans son sein même et dans le cercle de ses personnages les plus élevés contre la france et contre la liberté generale des peuples.